DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 2019-07-16. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2022 was filed prior to the mailing date of this action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings were received on 7/16/2020.  These drawings are acceptable.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: guiding structure and blocking structure in claim 1, and driving mechanism in claim 2 and a first and second driving structure in claim 5. The guiding structure includes two guiding rods (153) and two guiding blocks (22), the blocking structure includes rod (21), blocks (211-213), and the driving mechanism and the first and second driving structure include the first and second sliding rod (31,51), sliding block (3,5) and connecting rod (6,7).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Andrew Cheng on 10 March 2022.
The application has been amended as follows: 
In the Claims;
Claim 1, line, 13, “the bottom, has been changed to - -a bottom - -,
Claims 2-8, line 1, “for a drainage” has been changed to - -for the drainage - -,
Claim 2, line 4, “the top” has been changed to - -a top - -,
Claim 2, line 7, “the top” has been changed to - -a top - -,
Claim 2, line 9, “the top” has been changed to - -a top - -,
Claim 3, line 8, “corresponding” has been changed to - -corresponding two - -,
Claim 4, line, 3, “the bottom, has been changed to - -a bottom - -,
Claim 6, line 8, “the left” has been changed to - -a left - -,
Claim 8, line 6, “with two” has been changed to - -with the two - -, 
Claim 8, line 7, “guiding” has been changed to - -two guiding - -.
The reason for the change is to correct the typographical errors for antecedent basis.

Allowable Subject Matter

Claims 1-8 are allowed.


McGee discloses a float valve having a first and second partition plate as shown in Figures 2 and 3, however an appropriate obviousness rejection could not be set forth.

The following is an examiner’s statement of reasons for allowance: None of the prior art discloses or renders as obvious, “a water outlet, and the drainage mechanism comprises a floating ball (2), wherein the floating ball (2) is located inside the upper cavity 20(15), the guiding structure enables the floating ball (2) to move up and down in the upper cavity (15) along with rise and fall of a water level; the blocking structure is capable of blocking the second through-hole (121) and opening the27Attorney Docket No. WK20-024-BJBR-012Customer No. 126361 first through-hole 
Miller discloses a float valve having a first (16) and second partition plate (30) as shown in Figures 1-5, however an appropriate obviousness rejection could not be set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712. The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	
 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
 	To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753